Case: 1:13-cv-02635 Document #: 257-2 Filed: 12/20/19 Page 1 of 3 PageID #:3402




                           Exhibit 1
  Case: 1:13-cv-02635 Document #: 257-2 Filed: 12/20/19 Page 2 of 3 PageID #:3403




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                      )
 ALAN CARLSON & PETER DELUCA,                         ) Civil Action No. 13-cv-2635
 individually and on behalf of a class of             )
 similarly situated individuals.,                     ) Judge Andrea Wood
                                                      )
                Plaintiffs,                           ) Magistrate Judge Maria Valdez
                                                      )
 v.                                                   )
                                                      )
 NORTHROP GRUMMAN CORPORATION                         )
 and the NORTHROP GRUMMAN                             )
 SEVERANCE PLAN,                                      )
                                                      )
                                                      )
                Defendants.                           )

                          DECLARATION OF MING SIEGEL
                   IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION
                  FOR CLASS CERTIFICATION OF COUNTS II AND III

       I, Ming Siegel, declare under the penalty of perjury of the laws of the United States:

       1.      I am a paralegal in the law firm of Block & Leviton LLP, 1735 20th Street, NW,

Washington, D.C. 20009.

       2.      I was asked to review the terminated employee data produced by Defendants on

December 30, 2016. A true and correct copy of the cover letter that accompanied this data is

attached as Exhibit A. The data Defendants provided to supplement their response to Plaintiffs’

Interrogatory No. 16 and Request for Production No. 40 contained the following information: (1)

MyID number; (2) termination date; (3) sector; (4) org lvl 3 name; (5) org lvl 4 name; (6) BPC

code; (7) hourly rate; (8) original hire date; and (9) most recent hire date. Based upon my review

of that data, in total, there were 510 people in the data with an original hire date on or before

September 30, 2011.



                                                  1
  Case: 1:13-cv-02635 Document #: 257-2 Filed: 12/20/19 Page 3 of 3 PageID #:3404




       3.     I was also asked to review the identity and contact information produced by

Defendants on October 4, 2017. A true and correct copy of the email that accompanied the

information produced is attached as Exhibit B. The information that Defendants produced on

October 4, 2017 to supplement their response to Plaintiffs’ Interrogatory No. 16 and Request for

Production No. 40 contained the MyID number, name, and address of each individual identified

in the December 30, 2017 data. Based upon my review of the December 30, 2016 data and the

information produced on October 4, 2017, Plaintiff Carlson’s original hire date and sector were

December 13, 1976 and Technical Services, respectively, and Plaintiff DeLuca’s original hire

date and sector were November 4, 1974 and Technical Services, respectively.

       The foregoing is true and correct to the best of my knowledge and belief.

       Executed in Washington, D.C. on December 18, 2019.




                                                   Ming Siegel




                                               2
